DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 09/19/2022. Claims 10, 11, and 21 are canceled. Claims 1 and 12 are amended. Claims 1-9 and 12-20 are currently pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1 and 12 recites an abstract idea of a teacher creating an educational course for a student which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing teaching interactions between people: 
a method for collating electronic course activities from a plurality of  electronic courses into an adjustable personal learning stream for a user that is associated with a learning management system wherein a teacher combines activities from multiple courses into a course tailored for a student in their class, comprising:
a) selecting, on a client device associated with the user, data associated with a primary electronic course activity for a primary electronic course within the plurality of electronic courses, wherein the plurality of electronic courses are stored in connection with the learning management system, the user is associated with the primary electronic course, and the primary electronic course activity is an electronic learning activity to be completed by the user in connection with the primary electronic course wherein the teacher selects a first activity for the user to complete in the course and/or the student selects the activity; 
b) selecting, on the client device, data associated with a primary learning outcome for the primary electronic course activity wherein the student thereby selects the topic associated with the first course activity that the student will learn by completing the activity; 
c) determining related electronic course activities that are associated with a learning outcome related to the primary learning outcome, the related electronic course activities being associated with electronic courses within the plurality of electronic courses, wherein the related course activities that are associated with the learning outcome related to the primary learning outcome are determined based at least in part on the learning outcome associated with the related electronic course activities and the primary learning outcome wherein the teacher finds a second course activity which has a very similar topic to the topic associated with the first course activity; 
d) generating, by the learning management system, the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities, the user's learner proficiency with respect to the primary learning outcome, grade-weights of the on one or more course activities, and a proximity of the one or more course activities to other activities, wherein the personal learning stream is electronic content that is deliverable to the user via an electronic device, and wherein the personal learning stream is stored on a computer- readable storage medium, and wherein the electronic pacing guide is derived from at least one pacing activity associated with the primary learning outcome wherein the teacher creates a course to provide to the student with a plurality of activities according to a pacing guide and stores the course and pacing guide on a piece of paper, wherein the course content may subsequently be fed to the student according to the pacing guide;
e) including the primary electronic course activity and related course activities into the personal learning stream associated with the user, wherein the teacher adds the second course activity to the course to provide to the user; and 
f) providing, by the learning management system, the activity stream to the client device associated with the user via a network, wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user, wherein the teacher adjusts the course based on the user’s performance/responses on activities and time for such responses,
wherein the proficiency data for the user is updatable upon completion of at least one of the electronic course activities, and wherein upon detection of a change of the proficiency data the personal learning stream is alterable such that at least a duration of time allotted for a non-completed electronic activity included in the personal learning stream is automatically modified based at least on the change of the proficiency data wherein the teacher increases the duration of future scheduled activities when a user fails an assessment/quiz.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assembling course activities for a student, and (2) the mental process a teacher takes to determine suitable course activities for a student. That is, other than reciting a “learning management system”, “a client device”, streaming electronic content via “a network”, and “a processor” (claim 12) to perform the cited steps, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a generic computer device client device including a “display” and “processor” to perform the claimed invention. The processor and display are both recited at a high-level of generality (e.g., a generic computer to perform the claimed steps) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). The use of the provision of electronic content streamed over a network between the learning management system and client device is merely a field of use recitation under MPEP §2106.05(h), and likewise for the storage of data within the computer and provision of a graphical interface. Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). The claims are not limited to a particular machine under MPEP §2106.05(b) as (1) the claimed client computer is an off the shelf processor and display as in Bilski v. Kappos2, and (2) the networked connection and streaming of electronic content is conventional in the art. The claims do not transform the computer components into a different state in view of the requirements of MPEP §2106.05(c) and there are no meaningful limitations defined under MPEP §2106.05(e) that apply to the instant claims.  Additionally, these additional elements fail to provide an improvement to the technical field of providing customized courses to students under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic practice of the judicial exception on an off the shelf computer (perhaps connected to a server via a network) which fails to differentiate the claims from mere automation. Moreover, Claim 1 fails to require a computer to perform several of the claimed steps altogether. Any technical features implemented in the creation of the customized courses described in the specification is devoid from the claim language. The claimed adjustment of content based on user input is similarly practiced in the underlying abstract idea and is seen as further use of the computer as a tool. Viewed as a whole, the additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to perform course activity selection processes, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 12, which has explicit, additional limitations when compared to claim 1, merely recites "a display", “an electronic device”, and “at least one processor operatively coupled to the display, the at least one processor configured for” performing the claimed invention, which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications LLC v. AV Auto. LLC3 and OIP Techs., Inc., v. Amazon.com, Inc.4, along with the generic descriptions in ¶ [0029]-[0030], and [0039] which rely on the conventional nature of the devices for written description support under §112(a). The claimed client device that receives and selects streamed electronic course data over a network is a ubiquitous technology in the modern era as per the discussions of generic networked devices in TLI Communications LLC v. AV Auto. LLC, OIP Techs., Inc., v. Amazon.com, Inc., and Apple, Inc. v. Ameranth, Inc.5, officially noted by the examiner, and per [0055], [0078]-[0081] which describes the a personal learning stream not as a continual broadcast of data content but merely a progression of learning content items in an abstract arrangement and how such component is not necessarily a technical stream. The claimed storage of the personal learning stream in a computer-readable storage medium is seen conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs. The claimed display of the data via a user interface is deemed conventional as per Ameranth, and based on the description in [0011] and [0098] of the specification which relies upon the well-known nature of the calendar display for proper written description support, and admitted as conventional by applicant.  Furthermore, to the extent to which the application claims that the processor performs the claims steps and dynamically updates the stream content represents using the computer for its base functions, deemed conventional in Bancorp Services v. Sun Life and mere use of a computer as an automation tool under MPEP §2106.05(f).6 Additionally, the provision of the outputted activity stream to a client device may also be deemed insignificant extra solution activity under MPEP §2106.05(g). The general digital content adjustment based on user input is deemed conventional as per Ultramercial7, Ameranth, and Alice Corp8, among others. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. 
As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, which are provided merely to ensure applicant may provide a sufficient and well informed response, claims 2-7 simply further define how content is inserted into the activity stream which does not differentiate from the human/mental analog, claims 8 and 9 simply provide generic data processing, display, and storage furthermore consistent with the abstract ideas identified in Ameranth and Versata Dev. Group, Inc. v. SAP Am., Inc.9. Sister dependent claims in independent claim 12 recite similar features that are treated accordingly. These further limitations do not amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (US Pub. 2011/0039249 A1) in view of Bamhart (US 8879978 B1) and  Meitar et al. (US 20090035733 A1).
In re Claim 1, Packard et al. teaches or at least suggests a method for collating electronic course activities from a plurality of electronic courses into an adjustable personal learning stream for a user that is associated with a learning management system (at least at ¶ [0033] – [0039], ¶ [0263] – [0267] and Figure 21, wherein a user via device (850) receives a tailored course from a learning management system on Host Device (820) via the course collating method described in Figure 11, ¶ [0124], and shown in Figure 5. Wherein multiple learning outcomes and their associated learning activities are combined together to form a course in Figure 5. See ¶ [0117] wherein the electronic course content is taken from content used in other courses. See also ¶ [0116]-[0130] for a more detailed overview), comprising:
a) selecting, on a client device associated with the user, data associated with a primary electronic course activity for a primary electronic course within the plurality of electronic courses, wherein the plurality of electronic courses are stored in connection with the learning management system, the user is associated with the primary electronic course (at least at [0117]-[0130], wherein the system selects a learning object (activity/module in ¶ [0098]) associated with a learning objective record 312 in Figure 3 for the custom course that the user will take. Wherein the user client device selects this the primary course activity in [0255]-[0267] via a web browser interface for completion while taking the course. Wherein ¶ [0068], [0098]-[0101] and [0118] the learning object is an electronic learning activity. Wherein, the user completing the course progresses through learning activities to complete the learning objectives as shown in Figure 5. Additionally, see where the course is stored in the learning system in host device (820) in Figure 21 along with other courses as described in ¶ [0117]. See also [0116], [0143], [0160]-[165] wherein the student chooses a learning activity via the learning path and the course learning path is tailored and assembled as the student moves through the course dynamically. See also [0032] wherein a student selects answers for an assessment learning activity wherein the answers are associated various learning objectives and used to determine a suitable course for the student. See also Figures 10, 11, 15, [0059], [0114], [0115], etc.), 
and the primary electronic course activity is an electronic learning activity to be completed by the user in connection with the primary electronic course (at least at [0068], wherein the learning objectives (312) completed by a user comprise learning activities that the user must complete to progress in the course. See also [0117]-[0130] and Figure 5 as described above);
b) selecting, on the client device, data associated with a primary learning outcome for the primary electronic course activity (at least at [0255]-[0267] wherein upon the client device selecting the primary electronic course activity and performing the activity the client device is also selecting data associated with a primary learning outcome associated with the course activity. At least at ¶ [0068] wherein the system selects this measureable learning outcome associated with the primary course activity (the “learning object”), Wherein this learning outcome is selected for use in finding similar learning outcomes in the example in ¶ [0117]-[0130]. See also [0116], [0143], [0160]-[165] wherein the student chooses a learning activity associated with a learning objective via the learning path and the course learning path is tailored and assembled as the student moves through the course dynamically. See also, wherein selecting answers for questions in an assessment activity is also selecting performance data associated with the learning outcomes those questions);
c) determining related electronic course activities that are associated with a learning outcome related to the primary learning outcome, the related electronic course activities being associated with electronic courses within the plurality of electronic courses, wherein the related electronic course activities that are associated with the learning outcome related to the primary learning outcome are determined based at least in part on the learning outcome associated with the related electronic course activities and the primary learning outcome (at least at ¶ [0075], ¶ [0117] and [0118] wherein the system selects other learning modules (which including activities in ¶ [0103]) from other courses which have activities that share a similar, linked, and/or common learning objective as a course activity within the course to add to the course. Wherein the example is provided that two modules which both share activities associated with the topic of fractions, although different aspects of addition and subtraction, are related enough to be collated together within a learning sequence as a unit. See also ¶ [0067], [0120], among others); 
d) generating, by the learning management system, the personal learning stream associated with the user and an electronic pacing guide, wherein the personal learning stream is electronic content that is deliverable to the user via an electronic device, wherein the personal learning stream is stored on a computer-readable storage medium, and wherein the electronic pacing guide is derived from at least one pacing activity associated with the primary learning outcome (at least at Figure 5, wherein a learning objective sequence (502) represents the sequences of courses elements 510, 520, 530, and 540 in ¶ [0070] and ¶ [0124] - [0130] created for the user. See at least in [0121], wherein this course is tailored to a particular student. Wherein the learning stream is stored within memory of the system and is delivered to the user’s client device in Figure 21, 1, [0266], etc.. See also temporal content 570 in Figure 11 and ¶ [0165], [0166] “temporal content can be […] a learning object that presents a multi-media explanation…” and Figure 14 element 1166 ¶ [0184]. Wherein this content is merged into the course the user is completing).
Packard et al. appears to be silent on but Bamhart, which relates to techniques to determine sequences for educational units (abstract), teaches or at least suggests generating, by the learning management system, the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities, the user's learner proficiency with respect to the primary learning outcome, grade-weights of the on one or more course activities, and a proximity of the one or more course activities to other activities (at least col 5, line 55 - col 6, lines 4-23 and 36-38: each of one or more topics can be linked to a curriculum, such as a course, instructor and/or grade level. Each of one or more topics can be associated with one or more pre-requisites, identifying a topic that is to be mastered (e.g., according to a global mastery criterion or one tied to the specific topic) before the topic at issue is to be presented…a current topic weight can depend on a time and/or a particular learner (e.g., and her topic masteries…Each available topic can then be associated with a current learner-specific weight. This weight can depend on overall weights, users' ties to various curriculums, a relative or absolute time (e.g., time point within a course schedule) and/or masteries (or current performances) of the learner… The assigned weights and/or available topics can depend on a particular user's performance on assessment and/or mastery of topics; col 9, line 61 – col 10, line 3: FIG. 5 illustrates a learner-specific topic ring identifying available topics. Each circle represents a topic. The circles along the ring represent those that are available to a learner. A set of leafs extend from the leaf. Each leaf corresponds to a topic area. Within a leaf, a first topic in the leaf that is more proximate to the ring is to be made available to a learner before a second topic in the leaf further from the ring. For example, a more central topic may be a pre-requisite for a more distal topic).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to generate the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities as claimed and as taught by Bamhart, for the purpose of determining proper sequences for presentation of educational content objects.
Packard et al. additionally teaches or at least suggests e) including the primary electronic course activity and related electronic course activities into the personal learning stream associated with the user (at least at Figure 5, wherein elements 510-540 are each associated with a learning objective record 312 from the learning objective database. Those learning objective records are composed of learning objects that are course activities. Wherein, for example, 510 may be associated with a primary course activity and 520 530 and 540 other course activities. See also Figure 11 and ¶ [0117]-[0121] and Figure 12 wherein the content is configured to a particular user and can be linked by units); and
f) providing by the learning management system, the personal learning stream to the client device associated with the user via a network (at least at Figure 21, and ¶ [0260] – [0267] wherein the educational content is provided from host (820) to client device (850) via network (870). at least at [0188], [0233], [0264], etc. wherein the user may view the learning content associated with the personal learning stream on their client device), wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user (at least at ¶ [0138]-[0142], and Figure 6, wherein when advancing through the course, multiple learning paths are available, wherein the particular path content provided is based at least in part on the user’s performance on various assessments, including their proficiency levels, time taken on assignments, previously completed assessments, or the like. See also [0139]-[0142], etc. for other examples), wherein the proficiency data for the user is updatable upon completion of at least one of the electronic course activities (at least at [0138]-[0142] wherein course activities include assessments that update the user’s proficiency data), […]. 
Packard et al. is arguably silent on the personal learning stream being dynamically updated to alter the duration of non-completed activities based on proficiency data, but Meitar et al. teaches: adaptive teaching and learning method and system, comprising] wherein upon detection of a change of the proficiency data the personal learning stream is alterable such that at least a duration of time allotted for a non-completed activity included in the personal learning stream is automatically modified based at least on the change of the proficiency data (at least at ¶ [0013], adaptive event scheduling, [0179], learning activities may be adaptively tailored to further exercise concepts that the student already grasped, as well as to attempt to provide the student with new knowledge which the student did not yet grasp, [0221], a textual and/or graphical description of the progress of the lesson, e.g., in time units, in learning objects performed or being performed or intended for performance, in learning activities performed or being performed or intended for performance, [0227], automatic or semi-automatic adaptive teaching and adaptive learning, [0278], adaptively and/or differentially modify the digital learning object, or modify or replace the assets used therein…based on identity and properties of the student executing the digital learning object, based on past performance or current performance of the digital learning object by the student, based on external or environmental properties (e.g., extending the time or shortening the time allocated for completing the digital learning object, in response to an increase or decrease in the time allocated for the lesson)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. in view of Bamhart to update the duration of non-completed activities based upon the user’s performance on previous activities, as taught by Meitar et al., for the purpose of enabling the user to spend an appropriate amount of time to understand content they are studying based upon their ability for the benefit of increasing the chances that the user fully comprehend the subject matter in only as much time as they need.
In re Claim 2, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 1 discloses the claimed invention as shown above. Packard et al. further discloses: merging the electronic pacing guide with the personal learning stream (at least at ¶ [0036] “An educational material including the content associated with each learning objective from the plurality of learning objectives and the temporal content is produced.  The content and the temporal content are arranged to define at least one learning path within the learning objective sequence.” and Figures 11-14 and ¶ [0184]).
In re Claim 3, the previous combination of Packard et al., Bamhart and Meitar et al.as applied to claim 2 discloses the claimed invention as shown above but fails to explicitly disclose: wherein no related electronic course activities are identified and no related electronic course activities are joined with the primary electronic course activity into the activity stream.
However, Packard et al. teaches that other course activities are identified and joined with the primary course activity into the activity stream based on the other course activities sharing a similar learning objective as the primary learning activity (at least at ¶ [0075] “Because the course content is associated with and/or linked to the learning objective records 312, the CMS 140 can sequence, assemble and/or put together the course content in an organized fashion based on the associations between the set of learning objective records 312.” Where other course activities are learning objects associated with other learning objective records 312 in Figure 3 and ¶ [0068] which are stored in learning objectives database 240). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to (when no related courses which have learning objectives related to the primary learning activity are stored in the learning objectives database—which  may be common) not identify other course activities and not join the other course activities with the primary course activity into an activity stream for the purpose of not providing activities that are not related to the primary learning activity for the benefit of “ensuring that educational material complies with […] learning objectives” (¶ [0005]).
In re Claim 4, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 2 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein at least one of:a number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
a duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
a period of the electronic pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined by a learner proficiency score associated with the primary learning outcome (at least at ¶ [0176] and ¶ [0181] “a score received by a student on an assessment” determines if and when and what kind of an assessment will be given to a student).
In re Claim 5, the previous combination of Packard et al., Bamhart and Meitar et al.as applied to claim 4 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein at least one of: 
the number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
the duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
the period of the electronic pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined proportionally to the learner proficiency score associated with the primary learning outcome (at least at ¶ [0138]-[0140], [0176] and ¶ [0181] “a score received by a student on an assessment” determines if and when and what kind of an assessment will be given to a student).
In re Claim 8, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 1 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein electronic resources associated with the related electronic course activities are listed together with resources associated with the primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the personal stream and Figures 5-7 and 11. See also ¶ [0117] – [0130]). 
In re Claim 9, the previous combination of Packard et al., Bamhart and Meitar et al.as applied to claim 2 discloses the claimed invention as shown above.  Packard et al. further discloses: wherein electronic resources associated with the at least one pacing activity are listed together with resources associated with the primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the activity stream and Figures 5-7 and 11).
In re Claim 12, Packard et al. discloses: an electronic learning system for collating electronic course activities from a plurality of electronic courses into a personal learning stream for a user that is associated with an adjustable learning management system (at least at ¶ [0033] – [0039], ¶ [0263] – [0267] and Figure 21, wherein a user via device (850) receives a tailored course from a learning management system on Host Device (820) via the course collating method described in Figure 11, ¶ [0124], and shown in Figure 5. Wherein multiple learning outcomes and their associated learning activities are combined together to form a course in Figure 5. See ¶ [0117] wherein the course content is taken from content used in other courses. See also ¶ [0116]-[0130] for a more detailed overview), the system comprising:
a) a display (at least at Figure 21, Display 856 and 866 in ¶ [0263]); and,
b) at least one processor operatively coupled to the display (at least at Figure 21, Processor 852 and 862, in ¶ [0263]) the at least one processor configured for:
i) selecting data associated with a primary electronic course activity for a primary electronic course within the plurality of electronic courses, wherein the plurality of electronic courses are stored in connection with the learning management system, the user is associated with the primary electronic course (at least at [0117]-[0130], wherein the system selects a learning object (activity/module in ¶ [0098]) associated with a learning objective record 312 in Figure 3 for the custom course that the user will take. Wherein ¶ [0068], [0098], and [0118] the learning object is a learning activity. Wherein, the user completing the course progresses through learning activities to complete the learning objectives as shown in Figure 5. Additionally, the course is stored in the learning system in host device (820) in Figure 21 along with other courses as described in ¶ [0117]. See also Figures 10, 11, 15, [0059], [0114], [0115], etc.), 
and the primary electronic course activity is an electronic learning activity to be completed by the user in connection with the primary electronic course (at least at [0068], wherein the learning objectives (312) completed by a user comprise learning activities that the user must complete to progress in the course. See also [0117]-[0130] and Figure 5 as described above);
ii) selecting data associated with a primary learning outcome for the primary electronic course activity (at least at ¶ [0068] wherein the system selects a measureable learning outcome associated with the primary course activity (the “learning object”). Wherein this learning outcome is selected for use in finding similar learning outcomes in the example in ¶ [0117]-[0130]);
iii) determining related electronic course activities that are associated with a learning outcome related to the primary learning outcome, the related electronic course activities being associated with electronic courses within the plurality of electronic courses, wherein the related electronic course activities that are associated with the learning outcome related to the primary learning outcome are determined based at least in part on the learning outcome associated with the related electronic course activities and the primary learning outcome (at least at ¶ [0075], ¶ [0117] and [0118] wherein the system selects other learning modules (which including activities in ¶ [0103]) from other courses which have activities that share a similar, linked, and/or common learning objective as a course activity within the course to add to the course. Wherein the example is provided that two modules which both share activities associated with the topic of fractions, although different aspects of addition and subtraction, are related enough to be collated together within a learning sequence as a unit. See also ¶ [0067], [0120], among others); and, 
iv) generating the personal learning stream associated with the user and an electronic pacing guide, wherein the personal learning stream is electronic content that is deliverable to the user via an electronic device, and wherein the personal learning stream is stored on a computer-readable medium and wherein the pacing guide is derived from at least one pacing activity associated with the primary learning outcome (at least at Figure 5, wherein a learning objective sequence (502) represents the sequences of courses elements 510, 520, 530, and 540 in ¶ [0070] and ¶ [0124] - [0130] created for the user. See at least in [0121], wherein this course is tailored to a particular student. Wherein the activities are stored within the memory of the system. at least at [0188], [0263], etc. wherein the user may view the learning content associated with the personal learning stream on their client device in Figure 21, 1, [0266], etc.. See also temporal content 570 in Figure 11 and ¶ [0165], [0166] “temporal content can be […] a learning object that presents a multi-media explanation…” and Figure 14 element 1166 ¶ [0184]. Wherein this content is merged into the course the user is completing).
Packard et al. appears to be silent on but Bamhart, which relates to techniques to determine sequences for educational units (abstract), teaches or at least suggests generating the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities, the user's learner proficiency with respect to the primary learning outcome, grade-weights of the on one or more course activities, and a proximity of the one or more course activities to other activities, (at least col 5, line 55 - col 6, lines 4-23 and 36-38: each of one or more topics can be linked to a curriculum, such as a course, instructor and/or grade level. Each of one or more topics can be associated with one or more pre-requisites, identifying a topic that is to be mastered (e.g., according to a global mastery criterion or one tied to the specific topic) before the topic at issue is to be presented…a current topic weight can depend on a time and/or a particular learner (e.g., and her topic masteries…Each available topic can then be associated with a current learner-specific weight. This weight can depend on overall weights, users' ties to various curriculums, a relative or absolute time (e.g., time point within a course schedule) and/or masteries (or current performances) of the learner… The assigned weights and/or available topics can depend on a particular user's performance on assessment and/or mastery of topics; col 9, line 61 – col 10, line 3: FIG. 5 illustrates a learner-specific topic ring identifying available topics. Each circle represents a topic. The circles along the ring represent those that are available to a learner. A set of leafs extend from the leaf. Each leaf corresponds to a topic area. Within a leaf, a first topic in the leaf that is more proximate to the ring is to be made available to a learner before a second topic in the leaf further from the ring. For example, a more central topic may be a pre-requisite for a more distal topic).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. to generate the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities as claimed and as taught by Bamhart, for the purpose of determining proper sequences for presentation of educational content objects.
Packard et al. additionally teaches or at least suggests v) including the primary electronic course activity and related electronic course activities into the personal learning stream associated with the user (at least at Figure 5, wherein elements 510-540 are each associated with a learning objective record 312 from the learning objective database. Those learning objective records are composed of learning objects which can be course activities. Wherein, for example, 510 may be associated with a primary course activity and 520 530 and 540 other course activities. See also Figure 11 and ¶ [0117]-[0121] and Figure 12 wherein the content is configured to a particular user); and
vi) providing the personal learning stream to the client device associated with the user via a network (at least at Figure 21, and ¶ [0260] – [0267] wherein the educational content is provided from host (820) to client device (850) via network (870). At least at [0188], [0263], etc. wherein the user may view the learning content associated with the personal learning stream on their client device), wherein the personal learning stream is dynamically updatable based on changing proficiency data, recorded electronic activities or pacing data associated with the user (at least at ¶ [0138]-[0142], and Figure 6, wherein when advancing through the course, multiple learning paths are available, wherein the particular path content provided is based at least in part on the user’s performance on various assessments, including their proficiency levels, time taken on assignments, previously completed assessments, or the like. See also [0139]-[0142], etc. for other examples), wherein the proficiency data for the user is updatable upon completion of at least one of the electronic course activities (at least at [0138]-[0142] wherein course activities include assessments that update the user’s proficiency data), […]. 
	Packard et al. as modified by Bamhart is arguably silent on the personal learning stream being dynamically updated to alter the duration of non-completed activities based on proficiency data, but Meitar et al. teaches: adaptive teaching and learning method and system, comprising] wherein upon detection of a change of the proficiency data the personal learning stream is alterable such that at least a duration of time allotted for a non-completed activity included in the personal learning stream is automatically modified based at least on the change of the proficiency data (at least at ¶ [0013], adaptive event scheduling, [0179], learning activities may be adaptively tailored to further exercise concepts that the student already grasped, as well as to attempt to provide the student with new knowledge which the student did not yet grasp, [0221], a textual and/or graphical description of the progress of the lesson, e.g., in time units, in learning objects performed or being performed or intended for performance, in learning activities performed or being performed or intended for performance, [0227], automatic or semi-automatic adaptive teaching and adaptive learning, [0278], adaptively and/or differentially modify the digital learning object, or modify or replace the assets used therein…based on identity and properties of the student executing the digital learning object, based on past performance or current performance of the digital learning object by the student, based on external or environmental properties (e.g., extending the time or shortening the time allocated for completing the digital learning object, in response to an increase or decrease in the time allocated for the lesson)).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. in view of Bamhart to update the duration of non-completed activities based upon the user’s performance on previous activities, as taught by Meitar et al., for the purpose of enabling the user to spend an appropriate amount of time to understand content they are studying based upon their ability for the benefit of increasing the chances that the user fully comprehend the subject matter in only as much time as they need.
In re Claim 13, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 12 discloses the claimed invention as shown above. Packard et al. further discloses:
creating an electronic pacing guide from at least one pacing activity, the at least one pacing activity being associated with the primary learning outcome (at least at temporal content 570 in Figure 11 and ¶ [0165], [0166] “temporal content can be […] a learning object that presents a multi-media explanation…” and Figure 14 element 1166 ¶ [0184]. Wherein this content is merged into the course the user is completing); and,
merging the pacing guide with the personal learning stream (at least at ¶ [0036] “An educational material including the content associated with each learning objective from the plurality of learning objectives and the temporal content is produced.  The content and the temporal content are arranged to define at least one learning path within the learning objective sequence.” and Figures 11-14 and ¶ [0184]).
In re Claim 14, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 12 discloses the claimed invention as shown above but fails to explicitly disclose: wherein no related electronic course activities are identified and no related course activities are joined with the primary electronic course activity into the activity stream.
However, Packard et al. teaches that other course activities are identified and joined with the primary course activity into the activity stream based on the other course activities sharing a similar learning objective as the primary learning activity (at least at ¶ [0075] “Because the course content is associated with and/or linked to the learning objective records 312, the CMS 140 can sequence, assemble and/or put together the course content in an organized fashion based on the associations between the set of learning objective records 312.” Where other course activities are learning objects associated with other learning objective records 312 in Figure 3 and ¶ [0068] which are stored in learning objectives database 240). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. in view of Bamhart to (when no related courses which have learning objectives related to the primary learning activity are stored in the learning objectives database) not identify other course activities and not join the other course activities with the primary course activity into an activity stream for the purpose of not providing activities that are not related to the primary learning activity for the benefit of “ensuring that educational material complies with […] learning objectives” (¶ [0005], Packard et al.).
In re Claim 15, the previous combination of Packard et al., Bamhart and Meitar et al.as applied to claim 13 discloses the claimed invention as shown above. Packard et al. further discloses: wherein at least one of: 
a number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
a duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
a period of the electronic pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined by a learner proficiency score associated with the primary learning outcome (at least at ¶ [0138]-[0140], [0176] and ¶ [0181] “a score received by a student on an assessment” determines if and when and what kind of an assessment will be given to a student).
In re Claim 16, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 15 discloses the claimed invention as shown above. Packard et al. further discloses: wherein at least one of: 
the number of pacing activities (at least at “adding […] the temporal content into the educational material” in ¶ [0181] and “for example, a summative assessment can be temporally placed within the educational material based on a student's past performance” in ¶ [0176]);
the duration of time allotted for the pacing activities (at least at “a student who narrowly passed an assessment can receive a more extensive review at a different point in time than that received by a student who received a high score on the assessment” in ¶ [0176]); and,
the period of the electronic pacing guide (at least at the addition, positioning and/or placing in ¶ [0181] which inherently effects the period of the pacing guide);
is determined proportionally to the learner proficiency score associated with the primary learning outcome (at least at ¶ [0176] and ¶ [0181] “a score received by a student on an assessment” determines if and when and what kind of an assessment will be given to a student).
In re Claim 19, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 12 discloses the claimed invention as shown above. Packard et al. further discloses: wherein electronic resources associated with the related electronic course activities are listed together with electronic resources associated with the primary electronic course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the activity stream and Figures 5-7 and 11. See also ¶ [0117] – [0130]).
In re Claim 20, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 13 discloses the claimed invention as shown above. Packard et al. further discloses: wherein electronic resources associated with the at least one pacing activity are listed together with electronic resources associated with the electronic primary course activity (at least at Figure 12 learning outcomes 530 and 540 where elements for the different learning outcomes may come from assembling learning objects from different courses as described in ¶ [0126] to create the learning objective sequence 502 for the activity stream and Figures 5-7 and 11).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claims 1 and 12, respectively, in further view of Gillespie et al. (US Pub. 2012/0308970 A1).
In re Claim 7, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 1 discloses the claimed invention as shown above. Packard et al. is silent on, but Gillespie et al. teaches: wherein at least one of:
the number of pacing activities (at least at ¶ [0119], "In response, the system is 
configured to show the targeted user's calendar with the assignment(s) added”;
the duration of time allotted for the pacing activities (at least at ¶ [0120] “In another scenario, the system may be configured to show the targeted user's calendar with the assignment(s) added and assignments weighted, based on amount of time,” where time is allotted to assignments based on the amount of free time the student has available); and,
the period of the electronic pacing guide (at least at ¶ [0120] and [0121] where increase the number of activities and their duration inherently effects the period of the pacing guide);
is determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities (at least at ¶ [0119] the system is configured to calculate a time allotment and execution of tasks (i.e., mapping [assignments] to calendar […]) is based on […] the time available to complete the assignment (i.e., sum of free time for the number of days between the date assigned and the due date), and ¶ [0120]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities for the purpose of providing only as much educational content as a user can observe in a limited amount of time for the benefit of “providing incentives and rewards, as well as entertainment and visualization to increase the likelihood that users of the solution will continue use to ensure results” (¶ [0007], Gillespie et al.).
In re Claim 18, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 12 discloses the claimed invention as shown above. Packard et al. is silent on, but Gillespie et al. teaches: wherein at least one of:
the number of pacing activities (at least at ¶ [0119], "In response, the system is configured to show the targeted user's calendar with the assignment(s) added”;
the duration of time allotted for the pacing activities (at least at ¶ [0120] “In another scenario, the system may be configured to show the targeted user's calendar with the assignment(s) added and assignments weighted, based on amount of time,” where time is allotted to assignments based on the amount of free time the student has available); and,
the period of the electronic pacing guide (at least at ¶ [0120] and [0121] where increase the number of activities and their duration inherently effects the period of the pacing guide);
is determined by a proximity between a date of the primary electronic course activity and a date of at least one of the other electronic course activities (at least at ¶ [0019] wherein the system is configured to calculate a time allotment and execution of tasks (i.e., mapping [assignments] to calendar […]) is based on […] the time available to complete the assignment (i.e., sum of free time for the number of days between the date assigned and the due date) and ¶ [0020]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a proximity between a date of the primary course activity and a date of at least one of the other course activities for the purpose of providing only as much educational content as a user can observe in a limited amount of time for the benefit of “providing incentives and rewards, as well as entertainment and visualization to increase the likelihood that users of the solution will continue use to ensure results” (¶ [0007], Gillespie et al.).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claims 2 and 13, respectively, in further view of Coleman et al. (US Pub. 2006/0114129 A1). 
In re Claim 6, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 2 discloses the claimed invention as shown above. Packard et al. is arguably silent on, but Coleman et al. teaches:
the number of pacing activities (at least at “Instructional Response Materials" in ¶ [1102] and ¶ [0036] "provide Users with instructional materials that are organized in the same Skills assessed on the Test," where originally no activities are provided));
is determined by a grade-weight associated with the primary electronic course activity (at least at ¶ [0036] “another object is to provide Users with instructional materials that are organized in the same Skills assessed on the Test,” and where additional materials are given to students in the skills (primary course activity) that are weighted highly on the test (at least at ¶ [0774] through the Room to Grow Function, ¶ [0260], [0788], and Figure 36).  
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. in view of Bamhart and Meitar where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a grade-weight associated with the primary course activity for the purpose of providing review material “in skills in which individual students and groups have the greatest potential for growth” (Abstract, Coleman et al.).
In re Claim 17, the previous combination of Packard et al., Bamhart and Meitar et al. as applied to claim 13 discloses the claimed invention as shown above. Packard et al. is arguably silent on, but Coleman et al. teaches:
the number of pacing activities (at least at “Instructional Response Materials" in ¶ [1102] and ¶ [0036] "provide Users with instructional materials that are organized in the same Skills assessed on the Test," where originally no activities are provided));
is determined by a grade-weight associated with the primary electronic course activity (at least at ¶ [0036] “another object is to provide Users with instructional materials that are organized in the same Skills assessed on the Test,” and where additional materials are given to students in the skills (primary course activity) that are weighted highly on the test (at least at ¶ [0774] through the Room to Grow Function, ¶ [0260], [0788], and Figure 36).  
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Packard et al. in view of Bamhart and Meitar where at least one of the number of pacing activities, the duration of time allotted for the pacing activities and the period of the pacing activities are determined by a grade-weight associated with the primary course activity for the purpose of providing review material “in skills in which individual students and groups have the greatest potential for growth” (Abstract, Coleman et al.).
Response to Arguments
Rejections Under 35 U.S.C. § 112
	Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner.
Rejections Under 35 U.S.C. § 101
	Applicant essentially argues that “The amended claimed subject cannot be performed mentally by a teacher. More precisely, the act of “generating the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities, the user's learner proficiency with respect to the primary learning outcome, grade-weights of the on one or more course activities, and a proximity of the on one or more course activities to other activities” cannot be performed mentally by a teacher”, that “it is expressly a benefit and purpose of the teachings of the present claims that the solution is not carried out by a human as this would not be feasible in a realistic or practical manner”, that “a teacher would not be able to “generate a learning stream for a student” in his mind “based on one or more course activities, the user's learner proficiency with respect to the primary learning outcome, grade-weights of the on one or more course activities, and a proximity of the one or more course activities to other activities”, that “it is unclear how a teacher can mentally generate "electronic data" in his mind”, and  that “the claimed subject matter can only be performed within a computing system and thus, is a technological process”. The Examiner respectfully submits Applicant’s arguments are not persuasive. It is first important to note that, even if some steps may not practically be performed in the human mind that does not mean that the claim does not recite steps that can be performed in the human mind, which is the requirement to satisfy Prong 1. Additionally, the “generating the personal learning stream associated with the user and an electronic pacing guide…”could be interpreted as an additional claim limitation of transmitting “the personal learning stream associated with the user and an electronic pacing guide…” (wherein the personal learning stream is electronic content that is deliverable to the user via an electronic device) claimed at a high level of generality. Basic data transmission functionality has been determined to be insignificant extra-solution activity. See buySafe, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) (stating “That a computer receives and sends information over a network — with no further specification — is not even arguably inventive”). 
Furthermore, in Two-Way Media, the claims were found to be directed, in part, to the abstract idea of "sending information," even though the claims concerned "audio/and or visual information" transmitted over a communications network. TwoWay Media Ltd. v. Comcast Cable Commc'ns, LLC, 874 F.3d 1329, 1334, 1337-38 (Fed. Cir. 2017) (cited in BSG, 899 F.3d at 1287). While it is evident that “the limitation "personal learning stream" refers to electronic content or electronic data that can be, for example, transmitted to a user via an electronic device over a network”, similarly to Two-Way Media, the step of “generating the personal learning stream associated with the user and an electronic pacing guide based on one or more course activities…” could alternatively be interpreted as an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process to the extent that an educator could mentally and/or using pen and paper generate course information and pacing guide and subsequently present (verbally and/or in writing) the course information to the user according to the pacing guide. This additionally involves the ubiquitous educator step of evaluating/testing/grading the user to generate the course information and pacing guide and subsequently present the course information to the user according to the pacing guide based on the results of the evaluating/testing/grading (See Specification: at least ¶¶ 9, 15, 48, 54, 60, 64-65, 68-69). Replacing pen and paper methodologies to “generat[e] the personal learning stream associated with the user and an electronic pacing guide” is a quintessential “do it on a computer” step in purely functional language without any technical details. See Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019). Additionally, “[T]he Supreme Court and [Federal Circuit] have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016).
	In light of the foregoing, the Examiner maintains that each of Applicant’s claims
1-9 and 12-20, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Rejections Under 35 U.S.C. § 103
	Applicant’s arguments have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.

Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
        3 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)
        4 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015
        5 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016)
        6 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012)
        7 772 F.3d at 716, 112 USPQ2d at 1755
        8 134 S. Ct. at 2359, 110 USPQ2d at 1984
        9 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)